Title: From James Madison to Alexander J. Dallas, 11 July 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Washington July 11. 1815
                    
                    As the writer of the inclosed letter may possibly call on you, I have thought it proper that you shd. be previously acquainted with its singular contents. Mr. Graham mistook my intentions, in touching the subject of communications between you & myself. He will in order to put an end to the business, inform Majr. O.C. definitively, that the vacancy in the

Artillery which he seeks will not be immediately filled. One other respectable candidate for it, I recollect, you named, as recommended by General Pinkney; and it is possible that others may be brought into view. There are several vacancies of the same rank in the line, for which there are I believe candidates also already before the Dept. and others may be expected to come forward. It will be time enough to decide on the pretensions of Majr. O.C. after reasonable opportunities are given for estimating the comparative merits of others. We remain without a ray of intelligence from or of our Ministers abroad. Affectionate respects
                    
                        
                            James Madison
                        
                    
                